UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53184 GLOBAL SECURITY AGENCY INC. (Exact name of registrant as specified in its charter) Nevada 98-0516432 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12818 Hwy # 105 West, Suite 2-G Conroe, TX77304 (Address of principal executive offices) (818) 281-1618 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ As of November 10, 2011, there were 61,721,645 shares of common stock of the registrant outstanding. Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. (Removed and Reserved) 8 Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Unaudited Financial Statements GLOBAL SECURITY AGENCY INC. INTERIM FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) Index Balance Sheets F-1 Statements of Operations (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to the Unaudited Financial Statements F-4 3 Table of Contents Global Security Agency Inc. Balance Sheets (unaudited) 30-Sep-11 $ 31-Dec-10 $ ASSETS Current Assets Cash Accounts receivable Other receivables Prepaid expenses and deposits Total Current Assets Accounts receivable – long-term - Property and equipment, net Other assets – Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable Accounts payable - related parties Accrued liabilities Income taxes payable - Due to related party – Deferred revenue – Total Current Liabilities Stockholders’ Equity Preferred Stock, 100,000,000 shares authorized, $0.00001 par value, none issued – – Common stock, 100,000,000 shares authorized, $0.00001 par value 61,721,645 shares (December 31, 2010 – 61,721,645 shares) issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity (The accompanying notes are an integral part of these financial statements) F-1 Table of Contents Global Security Agency Inc. Statements of Operations (unaudited) For the Three Months Ended 30-Sep-11 $ For the Three Months Ended 30-Sep-10 $ For the Nine Months Ended 30-Sep-11 $ For the Nine Months Ended 30-Sep-10 $ Revenue Personal protection services Private investigation services Total Revenue Cost of Sales Gross Profit Consulting - General and administrative Legal and accounting Rent Salaries Salaries - officers Selling expenses Net Income (Loss) from Operations Other Expenses Interest expense ) Net Income (Loss) before Income Taxes Federal income tax expense ) - ) - Net Income (Loss) Net Income (Loss) Per Common Share – Basic and Diluted Weighted Average Number of Common Shares Outstanding Basic Diluted (The accompanying notes are an integral part of these financial statements) F-2 Table of Contents Global Security Agency Inc. Statements of Cash Flows (unaudited) For the Nine months Ended 30-Sep-11 $ For the Nine months Ended 30-Sep-10 $ Operating Activities Net Income (loss) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued for services – Changes in operating assets and liabilities: Accounts receivable and other receivables ) ) Prepaid expenses and deposits ) ) Accounts payable Accrued liabilities Deferred revenue ) Net Cash Provided by (Used in) Operating Activities ) Investing Activities Purchase of Licenses – ) Purchase of property and equipment ) ) Net Cash Provided by (Used in) Investing Activities ) ) Financing Activities Proceeds from long-term loan payable – Advances from notes payable - related parties ) Proceeds from the sale of common stock – Net Cash Provided by Financing Activities ) Increase (Decrease) In Cash Cash - Beginning of Period Cash - End of Period Supplemental Disclosures: Interest paid – Income tax paid - – (The accompanying notes are an integral part of these financial statements) F-3 Table of Contents Global Security Agency, Inc. Notes to the Financial Statements 1.Nature of Business The Company was incorporated in Nevada on September 27, 2006 under the name Belvedere Resources Corporation. On January 15, 2010, the Company incorporated a wholly-owned subsidiary, Global Security Agency Inc. (“Global Security” or the “Company”). On January 25, 2010, the Company completed a merger with Global Security and assumed the subsidiary’s name by filing Articles of Merger with the Nevada Secretary of State. Global Security was incorporated entirely for the purpose of effecting the name change and the merger did not affect the Company’s Articles of Incorporation or corporate structure in any other way. The Company’s principal business is in the security solutions and risk management services industry. The Company was formerly an exploration stage company involved in mineral exploration. 2.Basis of Presentation The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the Company’s audited 2010 annual financial statements and notes thereto. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements, which would substantially duplicate the disclosure required in the Company’s 2010 annual financial statements have been omitted. 3.Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will not continue to meet its obligations in the normal course of business for the next fiscal year. As of September 30, 2011, the Company has only generated small net income and cash flows from operations. The continuation of the Company as a going concern is dependent upon the ability of the Company to obtain necessary equity financing to continue operations and the attainment of profitable operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 4.Related Party Transactions (a) During the nine months ending September 30, 2011, the company repaid $70,000 of unsecured, non-interest bearing, on-demand loans to the former President. (b) As of September 30, 2011, the Company owed three officers a total of $139,767 for certain trade payables paid by them on behalf of the Company. 5.Other Receivables $75,000 of other receivables is pursuant to a termination of a consulting agreement with a former consultant in the nine months ended September 30, 2011.The receivable is non-interest bearing, unsecured, and has no fixed repayment schedule. F-4 Table of Contents Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations As used in this quarterly report: (i) the terms "we", "us", "our", and the “Company" mean Global Security Agency Inc., and (ii) all dollar amounts in this quarterly report refer to U.S. dollars unless otherwise indicated. Cautionary Statement Regarding Forward-Looking Information The statements in this report that are not reported financial results or other historical information are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended. These statements appear in a number of different places in this report and can be identified by words such as “estimates”, “projects”, “expects”, “intends”, “believes”, “plans”, or their negatives or other comparable words. Also look for discussions of strategy that involve risks and uncertainties. Forward-looking statements include, among others, statements regarding our markets and the demand for our services. You are cautioned that any such forward-looking statements are not guarantees and may involve risks and uncertainties. Our actual results may differ materially from those in the forward-looking statements due to risks facing us or due to actual facts differing from the assumptions underlying our estimates. Some of these risks and assumptions include those set forth in reports and other documents we have filed with or furnished to the United States Securities and Exchange Commission (“SEC”). We advise you that these cautionary remarks expressly qualify in their entirety all forward-looking statements attributable to us or persons acting on our behalf. Unless required by law, we do not assume any obligation to update forward-looking statements based on unanticipated events or changed expectations. However, you should carefully review the reports and other documents we file from time to time with the SEC. Our Business We are security solutions and risk management services company.We offer a wide range of security and risk management services for individuals, corporations and other entities. Our services include risk assessments, training, crisis management, protection, support and intelligence. The risks involved in operating domestically and internationally have increased significantly for companies and other organizations over the years.Risk mitigation has become an increasingly important concern for these companies and other organizations, particularly in high-threat environments, for the protection of personnel, property and other valuable assets.In addition, security concerns have increased for wealthy individuals in countries across the globe.Security threats can arise in a variety of forms and we assist companies and other organizations and wealthy individuals with addressing any potential threats to them. We operate our business through a network of consultants.Our consultants are experts in the field of crisis management with significant government, military, foreign services and private industry experience, and are located around the world.Our consultants are experienced in all aspects of the services we provide. See our Annual Report on Form 10-K for the year ended December 31, 2010 filed with the SEC for more information. Results of Operations The following discussion and analysis of our results of operations and financial condition for the three and nine months ended September 30, 2011 should be read in conjunction with our interim financial statements and related notes included in this quarterly report, as well as our most recent annual report on Form 10-K for the year ended December 31, 2010 filed with the SEC. Nine Months Ended September 30, 2011 Compared to Nine Months Ended September 30, 2010 Revenues We generated revenues of $1,311,861 in the nine months ended September 30, 2011, compared to $483,862 in the nine months ended September 30, 2010, from personal protection and private investigation services, due to increased operations.Our cost of sales in the nine months ended September 30, 2011 was $498,439, compared to $187,255 in the prior period, and related primarily to consultants engaged to provide our services.Our gross profit in the nine months ended September 30, 2011 was $813,422, compared to $296,607 in the nine months ended September 30, 2010. 4 Table of Contents Expenses For the nine months ended September 30, 2011, we incurred total operating expenses of $671,010, compared to $273,226 in the prior period, due to increased operations. Fees paid to consultants increased to $89,800 in the current period from $46,460 in the prior period.General and administrative expenses related to our operations increased to $115,552 in the current period from $37,734 in the prior period.Legal and accounting expenses increased to $90,680 in the nine months ended September 30, 2011 from $53,665 in the prior period.Salaries paid to employees and to our officers increased to $164,414 and $108,000, respectively, in the current period from $22,393 and $36,000, respectively, in the prior period. Our selling expenses increased to $61,489 in the current period from $45,959 in the prior period. We generated operating income of $142,412 in the nine months ended September 30, 2011, compared to $23,379 in the prior period, resulting in increased federal income tax expense. Net Income For the nine months ended September 30, 2011, we generated net income of $77,870, compared to $16,826 for the nine months ended September 30, 2010. Three Months Ended September 30, 2011 Compared to Three Months Ended September 30, 2010 Revenues We generated revenues of $385,067 in the three months ended September 30, 2011, compared to $291,355 in the three months ended September 30, 2010, from personal protection and private investigation services, due to increased operations.Our cost of sales in the three months ended September 30, 2011 was $169,593, compared to $107,363 in the prior period, and related primarily to consultants engaged to provide our services.Our gross profit in the three months ended September 30, 2011 was $215,474, compared to $183,992 in the three months ended September 30, 2010. Expenses For the three months ended September 30, 2011, we incurred total operating expenses of $165,460, compared to $137,467 in the prior period, due to increased operations.During the current period, an agreement with a consultant was terminated by mutual consent resulting in fees paid to consultants of $0 in the current period, compared to fees to consultants of $6,150 in the prior period.General and administrative expenses related to our operations increased to $19,803 in the current period from $16,208 in the prior period.Legal and accounting expenses increased to $34,791 in the three months ended September 30, 2011 from $24,643 in the prior period.Salaries paid to employees and to our officers increased to $41,160 and $36,000, respectively, in the current period from $20,851 and $31,000, respectively, in the prior period. Our selling expenses decreased to $19,681 in the current period from $22,600 in the prior period due to reduced promotional activities. We generated operating income of $50,014 in the three months ended September 30, 2011, compared to operating income of $46,525 in the prior period, resulting in increased federal income tax expense. Net Income For the three months ended September 30, 2011, our net income was $8,195, compared to net income of $40,770 for the three months ended September 30, 2010. Liquidity and Capital Resources As of September 30, 2011, we had cash of $16,952, total assets of $1,047,610, total liabilities of $471,423, working capital of $279,892 and an accumulated deficit of $75,237. For the nine months ended September 30, 2011, operating activities provided cash of $88,826, compared to using cash of $289,812 in the prior period.An increase in accounts receivable and other receivables used cash of $293,243 in the current period, compared to $424,891 in the prior period.An increase in accounts payable provided cash of $243,736 in the current period, compared to $83,410 in the prior period. An increase in accrued liabilities provided cash of $80,503 in the current period, compared to providing cash of $29,292 in the prior period. For the nine months ended September 30, 2011, investing activities used cash of $4,359, compared to $37,377 in the prior period, related primarily to the purchase of property and equipment. 5 Table of Contents During the nine months ended September 30, 2011, financing activities used cash of $70,000 due to the repayment of a loan from our former director and officer. During the nine months ended September 30, 2010, we received $390,400 from financing activities primarily from the sale of our common stock and loans. We are dependent on equity financing and proceeds from related parties to fund our operations.Over the next 12 months, we plan to pursue and expand our current business of providing security solutions and risk management services to our clients, and expect that we will require additional funds of approximately $1.5 million to proceed with our business plan.However, this estimate may change significantly depending on the level of our business activities.If we secure less than the full amount of financing that we require, we will not be able to carry out our complete business plan and we will be forced to proceed with a scaled back plan based on our available financial resources.There can be no assurance that we will be successful in our current business. We intend to raise our capital requirements for the next 12 months from our operations, private placements, loans from related parties or public offerings (either self-underwritten or through a broker-dealer). If we are unsuccessful in raising sufficient funds through such efforts, we may review other financing possibilities such as bank loans. At this time we do not have a commitment from any person to provide us with financing. There is no assurance that any financing will be available to us or if available, on terms that will be acceptable to us. Although we plan to raise capital through equity or debt financing, we believe that the latter may not be a viable alternative for funding our operations as we do not have tangible assets to secure any such financing. We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock. However, we currently do not have any financing arranged and we cannot provide any assurance that we will be able to raise sufficient funds from the sale of our common stock to finance our operations. Going Concern Our financial statements for the period ended September 30, 2011 have been prepared on a going concern basis and Note 3 to the financial statements identifies issues that raise substantial doubt about our ability to continue as a going concern.Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We have only started generating revenues and rely upon the sale of our common stock and sustained profitable operations.We may not generate any material revenues, and if we are unable to raise equity or secure alternative financing, we may not be able to pursue our plans and our business may fail. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not applicable. 6 Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures, as defined in Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934 (the "Exchange Act"), that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, our management, with the participation of our Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of our disclosure controls and procedures. Based upon this evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that our disclosure controls and procedures were not effective to ensure that information we are required to disclose in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms due to the following deficiencies: 1. Management override of existing controls is possible given our small size and lack of personnel; and 2. We maintain an insufficient complement of personnel to carry out ongoing monitoring responsibilities and ensure effective internal control over financial reporting. In light of the existence of these control deficiencies, our management concluded that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis by our internal controls. Management is currently evaluating remediation plans for the above control deficiencies. Management plans to enhance our risk assessment, internal control design and documentation and implement other procedures in the internal control function. Changes in Internal Control Other than as described above, during the three months ended September 30, 2011, there were no changes in our internal control over financial reporting (as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act) that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 7 Table of Contents PART II – OTHER INFORMATION Item 1. Legal Proceedings We are not a party to any material pending legal proceedings and are not aware of any legal proceedings that have been threatened against us. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or securityholder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. (Removed and Reserved) Item 5. Other Information None. Item 6. Exhibits Exhibit Number Exhibit Description Certification of Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) promulgated under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of theSarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) promulgated under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of theSarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Rule 13a-14(b) or Rule 15d-14(b) promulgated under the Securities Exchange Act of 1934 and 18 U.S.C. 1350, asadopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Rule 13a-14(b) or Rule 15d-14(b) promulgated under the Securities Exchange Act of 1934 and 18 U.S.C. 1350, asadopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 8 Table of Contents SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 10, 2011 GLOBAL SECURITY AGENCY INC. By:/s/ Larry E. Lunger Larry E. Lunger Chief Executive Officer 9 Table of Contents
